                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVID MANSFIELD,

               Plaintiff,

vs.                                                                    No. 18-cv-1081 MV/SMV


MRS. TURTELLO,

               Defendant.

                               ORDER TO CURE DEFICIENCY

       Plaintiff has submitted a civil rights complaint. The Court determines that Plaintiff’s

submission is deficient because Plaintiff has not paid the $400.00 filing fee or filed an Application

to Proceed in District Court Without Prepaying Fees or Costs. Plaintiff must cure this deficiency

within 30 days from entry of this Order by either paying the full $400.00 civil filing fee or

submitting an Application to Proceed in District Court Without Prepaying Fees or Costs including

a certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing. See 28 U.S.C. § 1915(a)(2) (2012). Failure to cure the designated deficiency

within 30 days from entry of this Order may result in dismissal of this action without further notice.

       IT IS ORDERED that no later than December 20, 2018, Plaintiff must either pay the full

$400.00 civil filing fee or submit an Application to Proceed in District Court Without Prepaying

Fees or Costs that includes a certified copy of Plaintiff’s inmate account statement for the 6-month

period immediately preceding this filing; and the Clerk is directed to mail to Plaintiff a copy of

this Order and 2 copies of an Application to Proceed in District Court Without Prepaying Fees or

Costs with instructions.

                                                      ___________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
